     Case 2:18-cv-02910-MCE-DB Document 82 Filed 04/06/21 Page 1 of 4



 1 James C. Shah, (SBN: 260435)                    Allison C. Eckstrom, (SBN: 217255)
   MILLER SHAH, LLP                                allison.eckstrom@bclplaw.com
 2 1230 Columbia Street, Suite 1140                Christopher J. Archibald, (SBN: 253075)
   San Diego, CA 92101                             christopher.archibald@bclplaw.com
 3 Telephone: 619-235-2416                         Karina Lo, (SBN: 322909)
   Facsimile: 866-300-7367                         karina.lo@bclplaw.com
 4 Email: jcshah@millershah.com                    BRYAN CAVE LEIGHTON PAISNER LLP
                                                   1920 Main Street, Suite 1000
 5 John F. Edgar (pro hac vice forthcoming)        Irvine, California 92614-7276
   EDGAR LAW FIRM LLC                              Telephone: (949) 223-7000
 6 2600 Grand Boulevard                            Facsimile: (949) 223-7100
   Kansas City, MO 64108
 7 Telephone: 816-531-0033                         Daria Dub Carlson, California Bar No. 150628
   Facsimile: 816-531-3322                         daria.carlson@bclplaw.com
 8 Email: jfe@edgarlawfirm.com                     BRYAN CAVE LEIGHTON PAISNER LLP
                                                   120 Broadway, Suite 300
 9 Attorneys for Plaintiffs Gloria Caves and       Santa Monica, CA 90401-286
   Tamim Kabir                                     Telephone: (310) 576-2100
10                                                 Facsimile: (310) 576-2200

11                                                 Attorneys for Defendant Walgreen Co.

12                             UNITED STATES DISTRICT COURT

13                           EASTERN DISTRICT OF CALIFORNIA

14                                     SACRAMENTO DIVISION

15 GLORIA CAVES and TAMIM KABIR, On                 Case No. 2:18-cv-02910-MCE-DB
   Behalf of Themselves and All Others Similarly
16 Situated,                                        Hon. Morrison C. England, Jr.

17                       Plaintiffs,                STIPULATION TO STAY CASE
                                                    PENDING GLOBAL SETTLEMENT;
18         v.                                       AND ORDER

19 WALGREEN CO.,
20                       Defendant.
21
22
23
24
25
26
27
28

     STIPULATION TO STAY CASE PENDING
     MEDIATION; ORDER
                                               1                   Case No. 2:18-cv-02910-MCE-DB
     Case 2:18-cv-02910-MCE-DB Document 82 Filed 04/06/21 Page 2 of 4



 1           Plaintiffs Gloria Caves and Tamim Kabir (“Plaintiffs”), and defendant Walgreen Co.
 2 (“Defendant”), by and through their counsel of record, hereby submit the following Joint Stipulation

 3 to Stay Case Pending Global Mediation as follows.

 4           WHEREAS, on November 2, 2018, Plaintiffs filed their complaint before this Court (“Caves”);
 5           WHEREAS, on June 22, 2020, Plaintiffs filed their Motion for Preliminary Approval outlining
 6 the terms of a proposed settlement with Defendant. (Dkt. 32.) Under the terms of the proposed

 7 settlement, a fund of $6,000,000 would be created and be paid out to “over 900 class members.” (Id.,

 8 p. 6.);

 9           WHEREAS, on August 13, 2020, the Court issued its Order Preliminarily Approving
10 Settlement Agreement. (Dkt. 44.);

11           WHEREAS, on October 26, 2020, Objector Barbarito Ruan Vasquez (“Objector”) filed his
12 Objections to Proposed Settlement with the Court. (Dkt. 52.);

13           WHEREAS, Objector’s counsel currently represents plaintiff Alfred Morales in a substantially
14 similar putative class action against Defendant Walgreen Co. that was filed on October 16, 2018 in

15 San Francisco Superior Court (Case No. CGC-18-570597) (“Morales”). Morales was filed two weeks

16 before this action. Morales is currently stayed in favor of this action.

17           WHEREAS, Objector’s counsel also represents 144 class members (102 of whom have opted
18 out and 42 of whom are settlement class members in this case) in a mass action against Defendant that
19 was filed on December 4, 2019 in Marin County Superior Court and subsequently removed to the

20 United States District Court for the Northern District of California (Aguilar, et al. v. Walgreens, N.D.

21 Case No. 20-cv-00124-MMC) (“Aguilar”). Over 100 of the Aguilar plaintiffs opted-out of the Caves

22 settlement. Aguilar is currently stayed pending a Case Management Conference in that case scheduled

23 for May 7, 2021. (Aguilar Dkt. 77.); and

24           WHEREAS, Plaintiffs, Defendant and Objector have agreed to attempt to resolve their
25 respective disputes pursuant to a global mediation within the next ninety (90) days,

26 ///

27 ///

28 ///
     STIPULATION TO STAY CASE PENDING
     MEDIATION; ORDER
                                                   1                          Case No. 2:18-cv-02910-MCE-DB
     Case 2:18-cv-02910-MCE-DB Document 82 Filed 04/06/21 Page 3 of 4



 1         THE PARTIES HEREBY STIPULATE AND AGREE, SUBJECT TO COURT APPROVAL,
 2 AS FOLLOWS:

 3         This case is stayed for a period of ninety (90) days to permit the parties to complete a global
 4 mediation.

 5 Date: March 26, 2021                                 BRYAN CAVE LEIGHTON PAISNER LLP
 6
                                                            /s/Allison C. Eckstrom
 7                                                      Allison C. Eckstrom
                                                        Attorneys for Defendant Walgreen Co.
 8

 9 Date: March 26, 2021                                 MILLER SHAH LLP

10                                                         /s/ James C. Shah
                                                        James C. Shah
11
                                                        Attorneys for Plaintiffs
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     STIPULATION TO STAY CASE PENDING
     MEDIATION; ORDER
                                                  2                      Case No. 2:18-cv-02910-MCE-DB
     Case 2:18-cv-02910-MCE-DB Document 82 Filed 04/06/21 Page 4 of 4



 1                                                 ORDER
 2          Good cause having been shown, the Court adopts the stipulation of the parties as its order.
 3 This case shall be stayed for ninety days (90) from the date this Order is electronically filed. By the

 4 conclusion of this ninety (90) day period, the parties shall file a Joint Status Report advising the

 5 Court as to the status of this case. Plaintiffs’ Motion for Attorneys’ Fees (ECF No. 50) is DENIED

 6 without prejudice to renewal, if appropriate, once the stay is lifted.

 7          IT IS SO ORDERED.
 8 Dated: April 6, 2021

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     STIPULATION TO STAY CASE PENDING
     MEDIATION; ORDER
                                                   3                        Case No. 2:18-cv-02910-MCE-DB
